Case 1:19-mc-00176-UNA Document 1 Filed 10/16/19 Page 1 of 2

FELED

OCT 16 2019
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA court nein nn oh Bankruptcy
OF COLUMBIA _

 

DAVID MEYERS, Case: 1:19-mc—001 16
Assigned To : Unassigned
Plaintiff, Assign. Date : 10/16/2019
- | Description: Misc.

Vv.
Chief Judge Beryl A. Howell
CHRISTINA D. TROIANI, et ai.,

 

. Defendants.

 

ORDER

Pending before the Court is petitioner David Meyers’s pro se Motion to Seal Entire Case,
which is construed as a motion to file his petition under seal.! The petitioner’s concerns are,
weighty—he explains that failure to seal the case, and in particular the documents he seeks, will
result in his “being murdered,” PI.’s Motion to Seal Entire Case (“Pl.’s Mot.”). In other words,
he is primarily concerned that information in the records he seeks will become public, but the
petition itself does not contain any of that allegedly sensitive information. This motion is
therefore denied.

“The starting point in considering a motion to seal court records is a strong presumption
- in favor of public access to judicial proceedings.” Hardaway v. D. C. Hous. Auth., 843 F.3d 973,
980 (D.C. Cir. 2016) (quoting EEOC v. Nat’? Children’s Center, Inc., 98 F.3d 1406, 1409 (D.C.

Cir. 1996)). As originally identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980),

 

' The Chief Judge is tasked with “hear[ing] and determin[ing] . . . motions in any case not already
assigned” including “motion[s] to seal the complaint.” See LCvR 40.7(f). This case has yet to be assigned so the
Court will, at this early stage, address only whether the case may be filed under seal.

I
Case 1:19-mc-00176-UNA Document 1 Filed 10/16/19 Page 2 of 2

the six factors courts should consider in determining whether that presumption may be overcome

include:

(1) the need for public access to the documents at issue; (2) the extent of previous
public access to the documents; (3) the fact that someone has objected to disclosure,
and the identity of that person; (4) the strength of any property and privacy interests
asserted; (5) the possibility of prejudice to those opposing disclosure; and (6) the
purposes for which the documents were introduced during the judicial
proceedings.”
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting
Nat’l Children’s Ctr., 98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317—22)). In “motions to
seal or unseal judicial records, the Hubbard test has consistently served as our lodestar because it
ensures that we fully account for the various public and private interests at stake.” Id. at 666.
The plaintiff's brief motion does not attempt to apply the relevant Hubbard factors to his
potential filings, nor does perusal of his proposed “Petition for Writ of Mandamus” reveal any
sensitive information, appearing to be more in the nature of a complaint about responses by
various agencies to his requests for documents under the Freedom of Information Act (“FOIA”).
Accordingly, it is hereby
ORDERED that the petitioner’s Motion to Seal Entire Case is DENJED; and it is further

ORDERED that the Clerk is directed not to file the petitioner’s petition unless the

plaintiff wishes to proceed with filing the petition on the public docket.

Date: October 16, 2019

 

agit fot!

BERYL A. HOWELL
Chief Judge

 
